Exhibit 10.3

 

LOGO [g544509cm9.jpg]

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (this “Policy”) of Aegerion Pharmaceuticals, Inc., a Delaware corporation
(the “Corporation”), is to provide a total compensation package that enables the
Corporation to attract and retain, on a long-term basis, high caliber directors
who are not employees or officers of the Corporation or its subsidiaries. This
Policy, which supersedes and replaces the Corporation’s prior Non-Employee
Director Compensation Policy, is effective as of April 22, 2013 (the “Effective
Date”).

Cash Compensation

In furtherance of this purpose, all non-employee directors shall be paid cash
compensation for services provided to the Corporation (in lieu of meeting fees)
as set forth below.

 

      Annual Retainer  

Board

  

Chairman of the Board

   $ 70,000   

Other Directors

   $ 45,000   

Audit Committee

  

Committee Chair

   $ 35,000   

Committee Members

   $ 8,000   

Compensation Committee

  

Committee Chair

   $ 35,000   

Committee Members

   $ 5,000   

Nominating and Corporate Governance Committee

  

Committee Chair

   $ 30,000   

Committee Members

   $ 4,000   

Annual retainers will be paid quarterly, in arrears, or, on a pro-rata basis,
upon the earlier resignation or removal of the non-employee director. Amounts
owing to non-employee directors as annual retainers shall be annualized, meaning
that annual retainers for non-employee directors who join the Board of Directors
during the calendar year will have their retainers prorated based on the number
of calendar days served by such director in the year.

Stock Options

Non-employee directors shall also be eligible to participate in the
Corporation’s stock option plans as set forth in this Policy. Following the
Effective Date, each person who is appointed or first elected to the Board of
Directors as a non-employee director will, without any further action required
to be taken by the Board of Directors or the Compensation Committee, be granted,
on his or her appointment or election date, as the case may be, an initial
option (the “Initial Director Option Grant”) to purchase that number of shares
of the Corporation’s common stock equal to the then applicable Initial Grant
Share Number, as defined in this paragraph. The “Initial Grant Share Number” for
2013 will be 14,700 shares. The Initial Grant Share Number for 2014 and any
subsequent year shall be determined in December of the preceding year, and shall
equal $370,000 divided by the Black-Scholes Adjusted Stock Price, as defined
below.

For so long as a non-employee director remains on the Board of Directors, the
non-employee director will, without any further action required to be taken by
the Board of Directors or the Compensation Committee, be granted, on the first
business day after the Annual Meeting of Stockholders for such year, an
additional option (the “Annual Director Option Grant” to purchase that number of
shares of the Corporation’s common stock equal to the then applicable Annual
Grant Share Number, as defined in this paragraph, provided that a non-employee
director will not be entitled to an Annual Director Option Grant for the year in
which he or she receives an Initial Director



--------------------------------------------------------------------------------

Option Grant. The “Annual Grant Share Number” for 2013 will be 14,700 shares.
The Annual Grant Share Number for 2014 and any subsequent year shall be
determined in December of the preceding year, and shall equal $185,000 divided
by the Black-Scholes Adjusted Stock Price. The Annual Director Option Grant and
the Initial Director Option Grant are referred to collectively in this Policy as
the “Director Option Grants”.

The “Black-Scholes Adjusted Stock Price”, as used in this Policy, shall mean the
average of the closing prices of the Corporation’s common stock over the 30 days
immediately preceding (and including) the first business day of December in the
year in which the calculation is made (the “30-day Period”) multiplied by a
Black-Scholes value determined by the Corporation’s management for the
Corporation’s stock options based on the average of the closing prices of the
Corporation’s common stock over the 30-day Period.

For so long as a non-employee director remains on the Board of Directors, the
Initial Director Option Grants shall vest one-third (1/3) on each one-year
anniversary of the date of grant, and the Annual Director Option Grants shall
vest in full on the one-year anniversary of the date of grant. Director Option
Grants become immediately exercisable upon the death, disability or retirement
of a director or upon a change in control of the Corporation. In addition,
directors will have three years following cessation of service as a director to
exercise the options (to the extent vested at the date of such cessation),
provided that the director has not been removed for cause. The exercise price of
each Director Option Grant will be the closing price of the Corporation’s common
stock on the date of grant of the option. All Director Option Grants will be
granted under, and in accordance with the terms and conditions of, the
Corporation’s 2010 Stock Option and Incentive Plan and a stock option agreement
between the Corporation and the non-employee director.

The foregoing compensation will be in addition to reimbursement of all
out-of-pocket expenses incurred by directors in attending meetings of the Board
of Directors.

The Compensation Committee will review this Policy on an annual basis.

ADOPTED BY THE BOARD OF DIRECTORS: April 22, 2013